Case 1:20-cv-02240-RBJ Document 46 Filed 06/11/21 USDC Colorado Page 1 of 17




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO
                                     Judge R. Brooke Jackson

Civil Action No. 1:20-cv-02240-RBJ

BUSHRA ABDUL KHALEK, individually and as power of attorney for Mohammed Abdul
Khalek,

        Plaintiff,

v.

SOUTH DENVER REHABILITATION, LLC d/b/a Orchard Park Health Care Center, and
THOMAS SYLVAIN,

        Defendants.


                ORDER ON MOTION TO REMAND AND MOTION TO DISMISS



        This case involves claims for negligence and breach of fiduciary duty based on alleged

misconduct by defendants that resulted in Mohammed Abdul Khalek’s dying from COVID-19.

Before the Court are plaintiff’s motion to remand to state court, ECF No. 29, and defendants’

motion to dismiss, ECF No. 27. For the reasons discussed below, plaintiff’s motion to remand to

state court is GRANTED, and defendants’ motion to dismiss is MOOT.

                                     I. FACTUAL BACKGROUND

        The following facts are alleged in plaintiff’s amended complaint, 1 and the Court assumes

them to be true for the purpose of the pending motions. Plaintiff Bushra Abdul Khalek is the



1
 Plaintiff moved to amend the complaint, ECF No. 41-1, on March 26, 2021, after both pending motions were fully
briefed. The Court permitted the amendment and indicated that it would consider the motions in the context of the
amended complaint. ECF No. 43.

                                                        1
Case 1:20-cv-02240-RBJ Document 46 Filed 06/11/21 USDC Colorado Page 2 of 17




surviving spouse and heir at law of Mohammed Abdul Khalek (“Mr. Khalek”). ECF No. 41-1 at

¶¶1–2. Defendant South Denver Rehabilitation LLC, which does business under the name

Orchard Park Health Care Center (“Orchard Park”), is a licensed nursing home and rehabilitation

center in Littleton, Colorado. Defendant Thomas Sylvain was the Executive Director and/or

Administrator for Orchard Park at all relevant times. Id. at ¶¶3–4.

       Mr. Khalek was a resident at Orchard Park due to a Parkinson’s diagnosis. Plaintiff

alleges that Orchard Park did not provide adequate rehabilitation services there, and as a result

his stay at Orchard Park was significantly longer than he or his family had planned. Id. at ¶¶6–8.

The COVID-19 pandemic hit while Mr. Khalek was at Orchard Park. The facility went into

lockdown in mid-March 2020, and plaintiff and Mr. Khalek’s family were unable to visit him or

to check on his care. They requested that he be discharged, but defendants told them he would

not be discharged until April 20, 2020. In late March 2020 Mr. Khalek was moved from his

private room to a different nursing unit without the family’s consent. Id. at ¶¶10–14.

       Plaintiff and the family frequently called defendants to ask about the number of COVID-

19 cases and to determine if they needed to bring Mr. Khalek home for his safety. Defendants

repeatedly told plaintiff that there were no COVID-19 cases, and that the family need not worry.

Then, on April 11, 2020 a social worker at Orchard Park told plaintiff that there was one

confirmed case of COVID-19 in the facility. Plaintiff and her family decided to remove Mr.

Khalek from Orchard Park that day, despite defendants’ saying the discharge would be against

medical advice and would result in penalties, and despite Orchard Park’s not having prepared for

his discharge in any way. Id. at ¶¶16–22.

       Shortly after returning home, Mr. Khalek showed signs of COVID-19 and tested positive.


                                                 2
Case 1:20-cv-02240-RBJ Document 46 Filed 06/11/21 USDC Colorado Page 3 of 17




Plaintiff transferred him to a hospital where he underwent treatment for the disease, including a

prolonged stay in the ICU on a ventilator. He ultimately died of COVID-19 on August 9, 2020.

Id. at ¶¶23–28; ECF No. 36-1. Plaintiff subsequently learned that Orchard Park had between

thirty and forty confirmed COVID-19 cases involving residents, twenty cases involving staff,

and two deaths from COVID-19 while Mr. Khalek was at Orchard Park. ECF No. 41-1 at ¶30.

       Plaintiff alleges that defendants repeatedly and intentionally lied to plaintiff and the

family about the COVID-19 outbreak in order to avoid liability and to retain Mr. Khalek as a

paying client. Further, Mr. Khalek’s chart lacks any nursing assessment notes from March 10

through April 11, suggesting that he received inadequate or no assessments or care during that

period. Id. at ¶¶32–35. Plaintiff alleges that as a result of defendants’ conduct, Mr. Khalek was

infected with and died from COVID. Id. at ¶36.

       Plaintiff brings two claims for relief: (1) negligence resulting in wrongful death, and (2)

breach of fiduciary duty. Among the allegations supporting these claims are defendants’ failing

to monitor Mr. Khalek; failing to plan his care or coordinate his discharge; failing to provide

adequate and trained staff; failing to document his care; providing inaccurate information

regarding Mr. Khalek’s status and care; and intentionally deceiving plaintiff regarding the

COVID-19 outbreak, Mr. Khalek’s medical status and infection status, and defendants’ ability to

keep him safe during the outbreak. Id. at ¶¶41, 47.

                             II. PROCEDURAL BACKGROUND

       Plaintiff filed suit in state district court in Arapahoe County on June 30, 2020. ECF No.

1-2 at 1. Defendants removed the action to federal court on July 29, 2020. ECF No. 1. They

then filed a motion to dismiss on September 1, 2020. ECF No. 27. Both the removal and the


                                                 3
Case 1:20-cv-02240-RBJ Document 46 Filed 06/11/21 USDC Colorado Page 4 of 17




motion to dismiss were based on applicability of the Public Readiness and Emergency

Preparedness (“PREP”) Act. On September 22, 2020 plaintiff moved to remand the case to state

court, arguing that removal was improper. ECF No. 29. Both motions are fully briefed and ripe

for the Court’s review. ECF Nos. 28, 30, and 33. The parties have also filed various

supplemental authorities for the Court’s consideration. ECF Nos. 34, 35, 38, 39, and 40.

                                 III. STANDARD OF REVIEW

       The primary question before the Court is whether defendants’ removal of this case to

federal court was proper. A defendant may remove “any civil action brought in a State court of

which the district courts of the United States have original jurisdiction.” 28 U.S.C. § 1441(a).

District courts have “original jurisdiction of all civil actions arising under the Constitution, laws,

or treaties of the United States.” 28 U.S.C. § 1331. A party’s right to remove a civil action is

“determined according to the plaintiff’s pleading at the time of the petition for the removal.”

Pullman Co. v. Jenkins, 305 U.S. 534, 537 (1939). Under the “well-pleaded complaint” rule,

“federal jurisdiction exists only when a federal question is presented on the face of the plaintiff's

properly pleaded complaint.” Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987). Thus, a

plaintiff, as the “master of the claim,” can avoid federal jurisdiction by relying solely on state

law. Id. at 392.

       A removed action must be remanded “[i]f at any time before final judgment it appears

that the district court lacks subject matter jurisdiction.” 28 U.S.C. § 1447(c). “[S]tatutes

conferring jurisdiction upon the federal courts, and particularly removal statutes, are to be

narrowly construed in light of our constitutional role as limited tribunals.” Pritchett v. Office

Depot, Inc., 420 F.3d 1090, 1094–95 (10th Cir. 2005) (citations omitted). The removing party


                                                  4
Case 1:20-cv-02240-RBJ Document 46 Filed 06/11/21 USDC Colorado Page 5 of 17




bears the burden of establishing federal jurisdiction. Martin v. Franklin Cap. Corp., 251 F.3d

1284, 1290 (10th Cir. 2001), abrogated on other grounds by Dart Cherokee Basin Operating

Co., LLC v. Owens, 574 U.S. 81 (2014).

                                           IV. ANALYSIS

       Defendants advance the same three arguments for federal jurisdiction pursuant to the

PREP Act that have been made by dozens of other defendants during the COVID-19 pandemic:

(1) that the PREP Act completely preempts all state law claims; (2) that the PREP Act creates a

substantial federal question embedded in plaintiff’s claims; and (3) that jurisdiction is conferred

by the federal officer removal statute. See ECF No. 33. I reject these arguments for the same

reasons that nearly all other courts across the country have rejected them. I thus find that this

Court lacks jurisdiction to hear plaintiff’s claims, and I remand this case to state court.

       A. The PREP Act

       Congress passed the PREP Act in 2005. This statute authorizes the federal Secretary of

Health and Human Services (“HHS”) to issue a declaration that “a disease or other health

condition or other threat to health constitutes a public health emergency.” 42 U.S.C. § 247d-

6d(b). If applicable, the PREP Act provides immunity to “covered persons” from liability under

federal and state law for “all claims for loss caused by, arising out of, relating to, or resulting

from the administration to or the use by an individual of a covered countermeasure if a

declaration under subsection (b) has been issued with respect to such countermeasure.” Id. §

247d-6d(a)(1). The PREP ACT requires a causal relationship between the injury or loss and the

countermeasure. Id. § 247d-6d(a)(2)(B). If immunity applies, the injured person may seek

compensation from the Countermeasures Injury Compensation Program (“CICP”), a federal


                                                   5
Case 1:20-cv-02240-RBJ Document 46 Filed 06/11/21 USDC Colorado Page 6 of 17




regulatory program that covers some losses associated with the use of covered countermeasures.

Id. § 247d-6e.

       The PREP Act provides one exception to immunity—when serious injury or death occurs

through willful misconduct. In that situation the injured person or their survivors must file suit

in the U.S. District Court for the District of Columbia and prove their injury by clear and

convincing evidence. Id. § 247d-6d(c)(3),(e)(1). Furthermore, the PREP Act includes an

express preemption clause that reads, “no State or political subdivision of a State may establish,

enforce, or continue in effect with respect to a covered countermeasure any provision of law or

legal requirement that . . . is different from, or is in conflict with, any requirement applicable

under this section.” Id. § 247d-6d(b)(8).

       In March 2020 the Secretary of HHS declared that COVID-19 was a public health

emergency. Additionally, the Secretary declared that the PREP Act’s protections would apply to

covered persons using or administering covered countermeasures to combat the pandemic. 85

Fed. Reg. 15198. The Secretary has since amended the declaration multiple times. On

December 9, 2020 the Secretary issued a Fourth Amendment to the declaration that further

defined covered countermeasures to include any antiviral, drug, vaccine, biologic product,

diagnostic, respiratory protective device, or any other device, product, or technology used to

mitigate, prevent, treat, or limit transmission or harm from COVID-19. 85 Fed. Reg. 79196.

These include things like N95 masks and ventilators. 42 U.S.C. § 247d-6d(i)(1)(D).

       The Fourth Amendment also stated that the declaration must be construed in accordance

with the advisory opinions on the PREP Act issued by HHS’s Office of the General Counsel

(“OGC”), and that it “expressly incorporates the Advisory Opinions for that purpose.” Id. at


                                                  6
Case 1:20-cv-02240-RBJ Document 46 Filed 06/11/21 USDC Colorado Page 7 of 17




79192. In addition, it responded to questions and lawsuits regarding the failure to administer

covered countermeasures. It made explicit that “there can be situations where not administering

a covered countermeasure to a particular individual can fall within the PREP Act and this

Declaration’s liability protections.” Id. at 79194.

       Finally, the Fourth Amendment invoked the Grable doctrine to indicate that the PREP

Act involved important federal questions. The relevant regulation text reads

       [T]here are substantial federal legal and policy issues, and substantial federal legal and
       policy interests within the meaning of Grable & Sons Metal Products, Inc. v. Darue
       Eng’g & Mf’g., 545 U.S. 308 (2005), in having the uniform interpretation of the PREP
       Act. Under the PREP Act, the sole exception to the immunity from suit and liability of
       covered persons under the PREP Act is an exclusive Federal cause of action against a
       covered person for death or serious physical injury proximately caused by willful
       misconduct by such covered person. In all other cases, the exclusive remedy is an
       administrative remedy under 319F-4 of the PHS Act.

Id. at 79197–98.

       On January 8, 2021 the OGC issued Advisory Opinion 21-01. In it the OGC claimed that

the PREP Act is a “complete preemption” statute based on the broad language of the statute

providing immunity for anything “relating to” the administration of a covered countermeasure.

Dep’t of Health & Human Servs., Advisory Opinion 21-01 on the Public Readiness and

Emergency Preparedness Act, Scope of Preemption Provision, 2–3 (8 January 2021) [hereinafter

“Adv. Op. 21-01”]. The opinion also stated that the Grable doctrine provided a separate basis

for federal jurisdiction because any case in which the PREP Act is implicated involves a

substantial federal question such that it belongs in federal court. Id. at 4–5. According to OGC,

“[o]nce invoked, the court retains the case to decide whether the immunity and preemption

provisions apply; if they do not apply, then the court would try the case as it would a diversity

case.” Id. at 5. But if the court finds that the PREP Act applies, “it would dismiss the case or if

                                                 7
Case 1:20-cv-02240-RBJ Document 46 Filed 06/11/21 USDC Colorado Page 8 of 17




death or serious physical injury proximately caused by willful misconduct is alleged, transfer it

to the District Court for the District of Columbia.” Id.

       B. Complete preemption

       Defendants’ first argument is that the PREP Act completely preempts all state law claims,

including the negligence and breach of fiduciary duty claims at issue here. ECF No. 33 at 5. As

discussed above, federal question jurisdiction typically only exists when a plaintiff pleads a

federal issue on the face of her complaint. However, the doctrine of “complete preemption” is an

exception to this well-pleaded complaint rule. Devon Energy Prod. Co. v. Mosaic Potash

Carlsbad, Inc., 693 F.3d 1195, 1204 (10th Cir. 2012). “Congress may so completely preempt a

particular area that any civil complaint raising this select group of claims is necessarily federal in

character.” Metro. Life Ins. Co. v. Taylor, 481 U.S. 58, 63–64 (1987). Complete preemption is

rare. Devon Energy, 693 F.3d at 1204. The Supreme Court has found complete preemption

applicable to only three federal statutes: § 301 of the Labor Management Relations Act, § 502(a)

of the Employee Retirement Income Security Act of 1974, and actions for usury against national

banks under the National Bank Act. Id. at 1204–05.

       It is important to note the distinction between ordinary and complete preemption.

“[O]rdinary preemption may be invoked in both state and federal court as an affirmative defense

to the allegations in a plaintiff's complaint. Such a defense asserts that the state claims have been

substantively displaced by federal law.” Devon Energy, 693 F.3d at 1203 n.4 (quoting Geddes v.

Am. Airlines, Inc., 321 F.3d 1349, 1352 (11th Cir. 2003)). However, ordinary preemption “does

not render a state-law claim removable to federal court,” unlike complete preemption. Hansen v.

Harper Excavating, Inc., 641 F.3d 1216, 1221 (10th Cir. 2011).


                                                  8
Case 1:20-cv-02240-RBJ Document 46 Filed 06/11/21 USDC Colorado Page 9 of 17




       The Tenth Circuit in Devon Energy noted that assessing a claim of complete preemption

requires a two-part analysis: (1) “whether the federal regulation at issue preempts the state law

relied on by the plaintiff;” and (2) “whether Congress intended to allow removal in such a case,

as manifested by the provision of a federal cause of action to enforce the federal regulation.”

Devon Energy, 693 F.3d at 1205 (internal quotation marks and alterations omitted) (citing

Schmeling v. NORDAM, 97 F.3d 1336, 1340 (10th Cir. 1996)). It has cautioned that “courts

should begin their inquiry with the second prong.” Id. at 1206.

       Here the second prong makes clear that the PREP Act does not completely preempt state

causes of action. Though Congress did provide a federal cause of action to enforce the PREP

Act, it is narrow and applies only to “willful misconduct” by covered persons using covered

countermeasures. 42 U.S.C. § 247d-6d(d)(1). Indeed, the primary method for resolving claims

under the PREP Act is a regulatory program, the CICP, not a federal cause of action. Id. § 247d-

6e. Exclusive jurisdiction for negligence and recklessness claims, likely the vast majority of

PREP Act claims, thus rests with the CICP—not with federal courts. As another court

addressing this exact issue explained, “[t]he PREP Act does not provide the exclusive cause of

action for claims that fall within its scope; in fact, for the most part, the Act provides no causes

of action whatsoever. The PREP Act is, at its core, an immunity statute; it creates no rights,

duties, or obligations.” Schuster v. Percheron Healthcare, Inc., 493 F. Supp. 3d 533, 537 (N.D.

Tex. 2021) (holding that the PREP Act did not completely preempt state law claims).

       This conclusion is further bolstered by the text of the PREP Act’s preemption provision.

It states that no state or other political subdivision may create or enforce a law that “is different

from, or is in conflict with” the PREP Act. 42 U.S.C. § 247d-6d(b)(8). This language indicates


                                                   9
Case 1:20-cv-02240-RBJ Document 46 Filed 06/11/21 USDC Colorado Page 10 of 17




 not that any and all state claims related to COVID-19 are preempted, but only those that conflict

 with or differ from the PREP Act are preempted. The Act itself thus provides only for conflict

 preemption. It does not confer Article III court jurisdiction over plaintiff’s claims. Though no

 Court of Appeals has yet to address this question, I have reviewed over sixty district court

 decisions analyzing it. The overwhelming majority—all but two—found no complete

 preemption by the PREP Act. E.g., Est. of Maglioli v. Andover Subacute Rehab. Ctr. I, 478 F.

 Supp. 3d 518, 528 (D.N.J. 2020) (finding that 42 U.S.C. § 247d-6d(b)(8)] pertains to “conflict

 preemption” but does not mandate a federal forum or completely preempt all state law claims);

 Martin v. Serrano Post Acute LLC, No. CV 20-5937 DSF (SKX), 2020 WL 5422949, at *2 (C.D.

 Cal. Sept. 10, 2020) (“[M]ere immunity against state law or preemption of state law is not the

 equivalent of complete preemption and does not provide removal jurisdiction.”).

        Defendants urge me to defer to the OGC’s Advisory Opinion 21-01, which says that

 complete preemption applies. Adv. Op. 21-01 at 2–4. But that opinion “is not a final agency

 action or a final order,” nor does it have “the force or effect of law.” Id. at 5. It is thus not owed

 Chevron deference. I join other district courts in noting that “[t]he Advisory Opinion cites no

 cases for its proposition that an exclusive federal administrative remedy is sufficient for

 complete preemption.” Dupervil v. All. Health Operations, LCC, No. 20CV4042PKCPK, 2021

 WL 355137, at *10 (E.D.N.Y. Feb. 2, 2021); see also Schuster, 493 F. Supp. 3d at 538 (“[T]he

 plethora of cases rejecting the Advisory Opinion’s position . . . possess a much larger ‘power to

 persuade’ than the Advisory Opinion.”); Smith v. Colonial Care Ctr., Inc., No. 2:21-CV-00494-

 RGK-PD, 2021 WL 1087284, at *6 (C.D. Cal. Mar. 19, 2021) (refusing to defer to Adv. Op. 21-

 01). It therefore also lacks the “power to persuade.” Skidmore v. Swift & Co., 323 U.S. 134, 140


                                                   10
Case 1:20-cv-02240-RBJ Document 46 Filed 06/11/21 USDC Colorado Page 11 of 17




 (1944).

           For the same reason, I decline to follow the one case defendants cite that supports

 complete preemption in the COVID-19 context, Garcia v. Welltower OpCo Grp. LLC, No.

 SACV2002250JVSKESX, 2021 WL 492581 (C.D. Cal. Feb. 10, 2021). Garcia deferred to

 Advisory Opinion 21-01 without citing any other legal authorities for its conclusion. Id. at *6–7.

 It is thus equally unpersuasive, and multiple decisions issued since Garcia have come to this

 same conclusion. E.g., Est. of Jones through Brown v. St. Jude Operating Co., LLC, No. 3:20-

 CV-1088-SB, 2021 WL 886217, at *8 (D. Or. Mar. 8, 2021) (finding that “Garcia is not

 persuasive authority, and is an outlier in light of the weight of authority holding that complete

 preemption does not apply here.”); Schuster, 493 F. Supp. 3d at 537 (same). I have found just

 one other case concluding that the PREP Act completely preempts all state law claims. See

 Rachal v. Natchitoches Nursing & Rehab. Ctr. Llc, 2021 U.S. Dist. LEXIS 105847 (W.D. La.

 Apr. 30, 2021). It concluded that OGC’s interpretation of the PREP Act and its scope were

 reasonable based on a variety of factors. Id. at *12–13. Its analysis was thin and conclusory,

 however, and I choose to follow the overwhelmingly majority of sister districts in reaching the

 opposite conclusion. Similarly, defendants’ reliance on Parker, an earlier PREP Act case about

 swine flu, is inapposite. Though the court there held that the PREP Act preempted all state law

 tort claims arising from the administration of covered countermeasures, it did so recognizing that

 Congress meant to provide immunity for “errors in administering a vaccination program.”

 Parker v. St. Lawrence Cty. Pub. Health Dep’t, 102 A.D.3d 140, 143–44 (N.Y. App. Div. 2012).

 It addressed conflict preemption, not the complete preemption at issue here. See also Est. of

 McCalebb v. AG Lynwood, LLC, No. 2:20-CV-09746-SB-PVC, 2021 WL 911951, at *6 (C.D.


                                                   11
Case 1:20-cv-02240-RBJ Document 46 Filed 06/11/21 USDC Colorado Page 12 of 17




 Cal. Mar. 1, 2021) (declining to follow Parker because it had “no occasion to consider federal

 question jurisdiction . . . .”).

         Even if the PREP Act provided for complete preemption, however, defendants would still

 fail to meet their burden under the first Devon Energy prong. Plaintiff’s allegations do not fall

 within the Act’s scope. Plaintiff does not allege that she was injured (i.e., that her late husband

 got COVID-19 and died) because of defendants’ use or administration of covered

 countermeasures such as masks, ventilators, or vaccines. Instead, she alleges that her injury

 resulted from defendants’ negligence in rehabilitating Mr. Khalek, which extended his stay and

 thus exposed him to COVID-19; their intentional lying about the scope of the COVID-19

 outbreak; their failure to plan or coordinate his discharge; and their general failure to take proper

 measures to prevent the spread of the disease among residents.

         Only the last of these sets of allegations could possibly relate to covered countermeasures

 But other district courts have consistently found that failures to take countermeasures, much less

 actions not directly linked to countermeasures at all (such as general nursing home care), fall

 outside the ambit of the PREP Act. E.g., Lyons v. Cucumber Holdings, LLC, No.

 CV2010571JFWJPRX, 2021 WL 364640, at *4 (C.D. Cal. Feb. 3, 2021) (noting immunity for

 inaction claims arose only when failure to administer a countermeasure to one person was

 closely linked to administration of that countermeasure to another); Maglioli, 478 F. Supp. 3d at

 531 (reasoning that the PREP Act would not preempt a malpractice claim because it is “designed

 to protect those who employ countermeasures, not those who decline to employ them.”);

 Dupervil, 2021 WL 355137, at *13 (noting that “Plaintiff’s actual claims facially rest on an

 alleged duty arising from or related to proper standards of general medical and nursing care, not


                                                  12
Case 1:20-cv-02240-RBJ Document 46 Filed 06/11/21 USDC Colorado Page 13 of 17




 the . . . countermeasures covered under the PREP Act.”).

         Defendants’ argument is even weaker than those put forth in other cases. Plaintiff’s

 allegations center on affirmative deceit about the scope and management of the COVID-19

 outbreak, not just general malpractice or non-use of countermeasures. Furthermore, defendants

 repeatedly emphasize that Mr. Khalek’s injury derived from a ventilator, but one used by a

 different hospital after Mr. Khalek left Orchard Park. ECF No. 30 at 4–5. This does not meet

 the “causal link” requirement of the statute’s plain text, and it is not how the Act was meant to

 operate. Another court in this Circuit rejected a similar argument. It wrote, “the Court is not

 convinced that a facility using covered countermeasures somewhere in the facility is sufficient to

 invoke the PREP Act as to all claims that arise in that facility. The PREP Act still requires a

 causal connection between the injury and the use or administration of covered countermeasures,

 and that link is not present under Defendants’ interpretation.” Eaton v. Big Blue Healthcare,

 Inc., 480 F. Supp. 3d 1184, 1194 (D. Kan. 2020). Defendants’ assertion here—that the PREP

 Act provides immunity to one facility that provided inadequate care to a patient because another

 facility happened to use a covered countermeasure on that same patient—is even further afield.

 The Court thus holds that the PREP Act does not completely preempt state law claims, and that

 even if it did, plaintiff’s claims would not fall within its scope.

         C. Embedded federal question jurisdiction

         Defendants’ second argument is that plaintiff’s claims have embedded in them a

 substantial federal question through their implication of the PREP Act. Defendants thus contend

 that even if there is no complete preemption under the Act, removal is still proper under the

 Grable doctrine. Under Grable, a complaint based solely on state law claims can invoke federal


                                                   13
Case 1:20-cv-02240-RBJ Document 46 Filed 06/11/21 USDC Colorado Page 14 of 17




 question jurisdiction only if (1) the case necessarily raises a federal issue; (2) the federal issue is

 both substantial and actually in dispute; and (3) exercise of federal jurisdiction would be

 “consistent with congressional judgment about the sound division of labor between state and

 federal courts governing the application of § 1331.” Grable, 545 U.S. at 313–14 (internal

 citations omitted). But “the mere presence of a federal issue in a state cause of action does not

 automatically confer federal-question jurisdiction.” Merrell Dow Pharms., Inc. v. Thompson,

 478 U.S. 804, 813 (1986).

         There is no federal question jurisdiction under Grable because defendants cannot meet

 the first element of the test. Defendants here have not carried their burden in demonstrating that

 plaintiff’s claims require interpretation of any federal statute, including the PREP Act. Plaintiff

 brings solely state law claims for negligence and breach of fiduciary duty. The fact that her case

 relates to the COVID-19 pandemic does not render the PREP Act’s provisions essential to the

 resolution of her claim. The PREP Act is purely a federal defense available to defendants. If

 defendants did not raise that defense, a court would have no reason to look to the Act to

 adjudicate plaintiff’s case. Looking only to state law would be both sufficient and appropriate.

 Thus, the case before this Court does not “necessarily” raise a federal issue.

         Defendants argue that plaintiff has implicated federal issues in her case because the claim

 for injury is based on a ventilator and on defendants’ failure to follow COVID-19 precautions

 and protocols. ECF No. 33 at 2. Because these are covered countermeasures, and plaintiff’s

 claims for damages relate solely to those countermeasures, the argument goes, the case requires

 application of the PREP Act. Id. I disagree. Defendants rewrite plaintiff’s complaint in an

 attempt to fit it under the PREP Act. The Court will not permit such rewriting. See Eaton, 480


                                                   14
Case 1:20-cv-02240-RBJ Document 46 Filed 06/11/21 USDC Colorado Page 15 of 17




 F. Supp. 3d at 1193 (rejecting defendants’ efforts to “re-write Plaintiff’s allegations using the

 language of the PREP Act—language never actually used in Plaintiff's complaint.”); Lopez v.

 Life Care Centers of Am., Inc., No. CV 20-0958 JCH/LF, 2021 WL 1121034, at *13 (D.N.M.

 Mar. 24, 2021) (“This Court must generally consider the allegations as Plaintiffs asserted them in

 the complaints, not what Defendants wish them to be.”). Plaintiff is the “master of the claim,”

 Caterpillar, 482 U.S. at 392, not defendants, and plaintiff has not pled any claims that require

 analysis under the PREP Act.

        Just as district courts across the country agree that the Act does not provide for complete

 preemption, so too have they agreed that it does not confer federal jurisdiction under Grable.

 E.g., Bolton v. Gallatin Ctr. for Rehab. & Healing, LLC, No. 3:20-CV-00683, 2021 WL

 1561306, at *4 (M.D. Tenn. Apr. 21, 2021) (“[N]o embedded federal issue exists because the

 Court could ignore entirely the PREP Act in determining whether Bolton established prima facie

 state-law claims for gross negligence and recklessness.”); McCalebb, 2021 WL 911951, at *3

 (finding no federal jurisdiction under Grable because “Plaintiffs’ state claims do not require an

 interpretation, or challenge the constitutional validity, of a federal statute.”); Dupervil, 2021 WL

 355137, at *14 (same).

        Defendants point to the HHS Secretary’s Fourth Amendment and to OGC’s Advisory

 Opinion 21-01 for support that the PREP Act creates federal question jurisdiction under Grable.

 ECF Nos. 35, 38. As already discussed, however, these documents are not well supported and

 are against the weight of authority. “Neither the Secretary nor the OGC provides any significant

 analysis of Grable’s narrow holding and its two-pronged test. Deference to the Secretary’s

 jurisdictional assertion is not due, and adherence to his conclusory assertion is not warranted.”


                                                  15
Case 1:20-cv-02240-RBJ Document 46 Filed 06/11/21 USDC Colorado Page 16 of 17




 McCalebb, 2021 WL 911951, at *3; accord Jones, 2021 WL 886217, at *8. This Court will not

 defer to the Secretary or OGC’s bald conclusion regarding the Grable doctrine. I thus conclude

 that there is no embedded federal question in plaintiff’s claims. Removal on this ground is

 improper.

        D. Federal officer removal statute

        Defendants’ final argument is that removal is proper under the federal officer removal

 statute, 28 U.S.C. § 1442. To establish a proper basis for removal under § 1442, the removing

 party must “raise a colorable federal defense” and “establish that the suit is for an act under color

 of office,” which requires showing a “causal connection between the charged conduct and

 asserted official authority.” Jefferson Cty., Ala. v. Acker, 527 U.S. 423, 431 (1999) (internal

 quotation marks, alterations, and citations omitted). This right of removal extends to private

 individuals or entities “acting under” a federal officer. 28 U.S.C. § 1442(a)(1).

        I assume solely for purposes of this analysis that defendants have raised the PREP Act as

 a “colorable federal defense,” and that there is a causal connection between at least some of

 plaintiff’s allegations and that defense (though as discussed above, I do not believe the Act

 applies to the facts of this case). Because defendants fail to show they are “acting under” a

 federal officer, however, I ultimately find that removal is improper under 28 U.S.C. § 1442.

        Defendants argue that they are “acting under” a federal officer because they acted

 pursuant to guidelines and mandates issued by HHS, a federal agency. ECF No. 33 at 14. But

 the Supreme Court’s decision in Watson foreclosed exactly this argument. The Court wrote that

 “simply complying with the law” was not enough. Watson v. Philip Morris Companies, Inc.,

 551 U.S. 142, 152 (2007). It explained


                                                  16
Case 1:20-cv-02240-RBJ Document 46 Filed 06/11/21 USDC Colorado Page 17 of 17




        A private firm’s compliance (or noncompliance) with federal laws, rules, and regulations
        does not by itself fall within the scope of the statutory phrase “acting under” a federal
        “official.” And that is so even if the regulation is highly detailed and even if the private
        firm’s activities are highly supervised and monitored. A contrary determination would
        expand the scope of the statute considerably, potentially bringing within its scope state-
        court actions filed against private firms in many highly regulated industries.

 Id. at 153. Plaintiff’s case is exactly the type Watson warned could be erroneously brought

 within § 1442’s ambit—a state court action in the highly regulated nursing home industry, where

 a private entity argues only that it has complied with the law. The federal officer removal statute

 does not apply here. I have reviewed dozens of decisions coming to this same conclusion as to

 state law claims against nursing homes during the COVID-19 pandemic. E.g., Lyons, 2021 WL

 364640, at *3; Dupervil, 2021 WL 355137, at *15–16; Maglioli, 478 F. Supp. 3d at 535; Martin,

 2020 WL 5422949, at *1. I thus conclude that removal under 28 U.S.C. § 1442 is improper.

                                              ORDER

    1. The Court GRANTS plaintiff’s motion to remand [ECF No. 29]. This case is remanded

        to the state District Court of Arapahoe County for all further proceedings.

    2. Because this Court lacks subject matter jurisdiction and is remanding the case,

        defendants’ motion to dismiss [ECF No. 27] is MOOT.

        DATED this 11th day of June, 2021.

                                                      BY THE COURT:




                                                      ___________________________________
                                                      R. Brooke Jackson
                                                      United States District Judge




                                                 17
